July 25, 1974


The Honorable     James J. Kaster                     Opinion   No. H-   355
Chairman
Intergovernmental    Affairs Committee                Re: Constitutionality    of Art.
House of Representatives                              6951, V. T. C. S.
P.O. Box 2910
Austin, Texas     78767


Dear Representative      Kaster:

        As Chairman of the House Intergovernmental    Affairs Committee
you have requested our opinion as to the validity of Article 695L Vernon’s
Texas Civil Statutes, (Acts 1971, 62nd Leg., ,R.S.,  ch. 216, p. 1056.)

        Section   1 of the Article   reads:

                       Section 1. The Commissioners         Court of every
                  county in this State,    the governing body of each
                  hospital district,   and the governing body of each
                  city in this State with a population of 10, 000 or
                  more, according      to~the last preceding federal census,
                  shall establish and maintain a uniform system of
                  accounting whereby adequate and accurate records
                  are compiled    setting forth all the expenditures    made
                  by the county, city, or hospital district in connection
                  with any of its welfare assistance      programs.

         Section 2 provides that the Comptroller     of Public Accounts,   with
the assistance    of the Depa,rtment of Public Welfare and the State Auditor
shall develop and prescribe      the uniform system.    Section 3 requires
quarterly   reports from the governmental     bodies listed in Section 1




                                         p.   1671
The Honorable    James   J. Kaster    page 2      (H-355)




setting out all their expenditures  in connection with welfare assistance
programs.     The report is to be on a form prepared by the Comptroller.
Section 4 provides that the information    generated by the reports will
be kept and maintained by the Comptroller      to be used by other state
agencies.

          Section 51-a of Article. 3 of the Texas Constitution, the section
generally authorizing welfare payments and saving them from other pro-
hibitions of other sections against grants of public funds to individuals,
specifically    authorizes statutes such as Article 6951, supra.

                    .The Legislature   shall have the power, by General
                Laws, to provide,    subject to limitations    herein con-
                tained, and ,such other limitations,     restrictions  and
                regulations  as may by the Legislature      be deemed
                expedient for assistance    grants . . . .

         Certainly it cannot be complained   that Article 695i     is a special
law in violation of Article 3, Section 56 of the Constitution.      See Attorney
General Opinion H-8 (1973) and authorities     cited there.   Nor do we think
it any ground for complaint that there may be counties,      hospital districts
and cities covered by the act which have no reportable      expendit.ures made
in connection   with a welfare assistance  program.     The filing by such
entities of a. negative report may furnish those interested     with an, important
or useful statistic.

        In short, we see no reason to hold thatthis is not a valid regulation
ordered by the Legislature  under its broad Constitutional  powers to
oversee welfare programs.


                                     SUMMARY

                    The requirements    of Article    6951, V. T. C. S.,
                that counties, hospital di.stricts    and:ertain  cities




                                      p.   1672
The Honorable   James   J. Kaster   page 3    (H-355)




                must adopt a uniform system of accounting and
                make quarterly   reports of expenditures made
                for welfare programs    are valid.

                                              _Very     truly yours,




APPR   VED:
                                         v ~~~~~.
                                             ~-Attorney     General    of Texas


   A




&TJfiJz
DAVID M. KENDALL,        Chairman
Opinion Committee




                                    pa 1673